Citation Nr: 1119235	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  03-01 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee




THE ISSUES

1.  Entitlement to service connection for claimed bilateral hip arthritis.

2.  Entitlement to service connection for a claimed low back disorder.

3.  Entitlement to service connection for claimed arthritis of multiple joints (other than the hips).




REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1988.

This case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision issued by the RO.

In an August 2009 decision, the Board inter alia denied the claims of service connection for a hip condition, a low back disorder, and arthritis of multiple joints.  A timely appeal of that decision was filed to the United States Court of Appeals for Veterans Claims (Court).  

In July 2010, the Clerk of the Court issued an Order granting a Joint Motion of the parties, requesting that the Court vacate the August 2009 decision as to the identified issues and remand those matter to the Board for additional development.  

The issues of service connection for the claimed residuals of a cerebrovascular accident or stroke and transient ischemic attacks were remanded to the RO in August 2009.  These claims were subsequently granted by the RO in a December 2010 rating decision.  

The remaining matters of service connection a bilateral hip condition and other multiple joint arthritis are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The currently demonstrated degenerative changes involving the low back is shown as likely as not to have had its clinical onset due to injuries suffered by the Veteran during his extensive period of active service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his low back disability manifested by degenerative changes is due to disease or injury that was incurred in active service.  38 U.S.C.A.§§ 1110, 1131, 5107, 7104; 38 C.F.R.§ 3.303 (2010).


REASON AND BASES FOR FINDING AND CONCLUSION

As previously noted, the 1988 report of the service examination conducted prior to separation showed that the Veteran reported a history of recurrent back pain.  The clinical records also showed that, over the years, the Veteran had episodically complained of low back pain.  

In February 2011, in response to a request from the Board, the Veteran submitted additional medical evidence in support of the claims of service connection  remaining on appeal.   

Significantly, a copy of report of an MRI study of the Veteran's lumbar spine performed in December 2009 by a private health care provider was presented.  The impression recorded in connection with that study was that of mild multilevel facet arthritis of the lumbar spine.  


As this constitutes the first competent evidence showing of the nature of his low back pathology submitted by the Veteran, the Board finds his claim to be substantiated.  

As the Veteran has previously presented credible lay assertions sufficient 
to establish a continuity of the symptomatology since service, the Board finds the evidence now to be in relative equipoise is showing that the now identified low back degenerative changes as likely as not is due to injuries sustained in connection with his duties during his long period of active service.  

In resolving all reasonable doubt in the Veteran's favor, service connection for low back degenerative changes is warranted.  

To the extent that this action is favorable to the Veteran, further development or discussion of VCAA is not required.  


ORDER

Service connection for low back degenerative changes is granted.  


REMAND

The Veteran asserts that his current hip and multiple joint disabilities are due to his military service.  

Regarding the claimed hip disability, the VA outpatient records show a diagnosis of bilateral hip osteonecrosis.  A 1997 service clinical note reported that the Veteran was seen with complaints with a one day history of right hip pain.  The X-ray studies of the hip were considered normal.  

An October 2000 clinical note from a service facility noted a diagnosis of right hip arthritis.  The Veteran is shown to have subsequently undergone bilateral hip surgery.

Regarding the claimed joint arthritis, the Veteran asserts that he had experienced symptoms of joint pain in service and since that time.  The service separation examination shows that he reported having joint pain.  

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Veteran is competent to report observable symptoms and a continuity of symptomatology.  Duenas v. Principi, 18 Vet. App. 512 (2004); Charles v. Principi, 16 Vet. App. 370 (2002).  

Given the Veteran's statements that he had hip, back and multiple joint pain since service, the Board finds that a remand is required for purposes of affording him a VA examination to determine the nature and likely etiology of the claimed hip, joint and back conditions. 

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claims including any evidence of in-service treatment for his claimed disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment received for his claimed hip disorder and multiple joint arthritis.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.

The letter should invite the Veteran to submit any pertinent medical evidence in support of his claims to VA including any evidence of in-service treatment for his claimed disabilities.

The RO should also notify the Veteran that may submit other medical evidence or treatment records to support his claims.  

2.  The RO should schedule the Veteran for a VA examination in order to ascertain the nature and likely etiology of the claimed bilateral hip and other multiple joint disorders. 

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner in this regard should elicit from the Veteran and record as complete clinical history referable to the claimed hip, joint, and low back disabilities.  Any indicated testing should be performed.

The VA examiner should report all current diagnoses pertinent to the hips and multiple joint arthritis and should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently identified hip disability or other multiple joint arthritis is due to injury or other disease process of the long period of active service, as asserted by the Veteran.

The examiner should provide a rationale for all conclusions.  If the examiner determines that he or she is unable to provide the requested medical opinion without resorting to speculation, the examiner should indicate this in the report. 

3.  Following completion of all indicated development, the RO should readjudicate the issues remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



























Department of Veterans Affairs


